 Attorney Identification
 (include State Bar number)
 Alden J. Parker, State Bar No. 196808
 Email: aparker@fisherphillips.com
 Natalie B. Fujkawa, State Bar No. 258724
 Email: nfujikawa@fisherphillips.com
 Alexa R. Hanlon, State Bar No. 293736
 Email: ahanlon@fisherphillips.com
 FISHER & PHILLIPS LLP
 621 Capitol Mall, Suite 1400
 Sacramento, CA 95814
 Telephone: (916) 210-0400
 Facsimile: (916) 210-0401

 Attorneys for:
 DEFENDANT, WILLIAM JESSUP UNIVERSITY

                                       UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF CALIFORNIA


                                                               )
 JAMIE HOWARD
                                                               )       NO. 2:17-cv-00756 WBS/KJN
                          Plaintiff                           )
                                                              )
        v.                                                    )        STIPULATION AND ORDER TO ELECT
                                                              )        REFERRAL OF ACTION TO VOLUNTARY
                                                              )        DISPUTE RESOLUTION PROGRAM (VDRP)
 WILLIAM JESSUP UNIVERSITY, and DOES 1 to 50,                 )        PURSUANT TO LOCAL RULE 271
                                                              )
                         Defendants                           )
                                                              )


        Pursuant to Local Rule 271, the parties hereby agree to submit the above-entitled action to

 the Voluntary Dispute Resolution Program.

DATED: January 4, 2019

                                                                       /s/ George F. Allen
                                                                        Attorney(s) for Plaintiff
                                                                       George F. Allen


                                                                       /s/ Natalie B. Fujikawa
                                                                       Attorney(s) for Defendant
                                                                       Natalie B. Fujikawa


IT IS SO ORDERED.

Dated: January 4, 2019




                                                                                                                         Rev. 12/09




                                                                                                      American LegalNet, Inc.
